Citation Nr: 1823773	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-33 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with dysthymia. 

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. 
§ 1114(s).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 2002 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In his September 2014 substantive appeal, the Veteran requested to participate in a Board hearing at a local VA office.  The Veteran was scheduled to testify at a Board hearing in September 2017 but he did not report for his hearing.  There is no evidence of returned mail.  To date, the Veteran has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2017).

The Board notes that the Veteran was scheduled for additional VA examinations in July 2016, January 2017, and March 2017 to determine the current severity of his service-connected PTSD.  He did not report for any of the examinations.  The file contains internal VA reports for the scheduled VA examinations, which list the Veteran's past and current addresses.  There is no evidence of returned mail for any examination request.  In March 2018 correspondence, his representative asserted that the Veteran's failure to appear for the scheduled examinations was due to a lack of advance notice of the scheduled examinations.  This argument appears to be based on VA's mailing of the SSOC to an incorrect address.  However, the Board finds that the examination requests were mailed to the Veteran's correct address.  Regardless, given the full grant of benefits herein, the Board finds that proceeding with adjudication on the merits is not prejudicial to the Veteran. 

The issue of entitlement to a TDIU due to service-connected PTSD has been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Thus, the issue has been added to the title page.  Finally, in light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to SMC at the housebound rate.  As such, the Board has identified the issues on appeal as stated on the title page.  


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD with dysthymia has been manifested by occupational and social impairment in the areas of work, family relations, and mood, but was not productive of total social and occupational impairment.

2. Throughout the pendency of the appeal, the Veteran's PTSD with dysthymia has precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for an initial rating of 70 percent, but no higher, for service-connected PTSD with dysthymia have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9433-9411 (2017).

2.  Throughout the pendency of the appeal, the criteria for a TDIU, based solely on PTSD, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

3. Throughout the pendency of the appeal, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C. §§ 1114(s), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - PTSD 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's PTSD with dysthymia is currently rated as 50 percent disabling from April 3, 2012 under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9433-9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

After review of the evidence of record, the Board finds that a rating of 70 percent is warranted throughout the appellate period.  

At an August 2012 VA PTSD examination, the Veteran reported that he had a history of irritability and anger with former wives and girlfriends since service.  He stated that he only had one close friend, was mistrustful of others, and had a hard time relating to others.  The Veteran endorsed a history of temporary employment due to difficulty dealing with authority and stated that he had either quit or been fired due to his anger.  The Veteran indicated that he continued to drink eight to ten beers per day.  The examiner observed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including a work or a worklike setting.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  However, the examiner also opined that the Veteran's PTSD interfered socially with a severe decrease in friends due to irritability and mistrust.  His symptoms were also noted to have interfered in relationships with former wives and with his current girlfriend due to irritability, anger, and his cheating as a result of anxiety regarding communication about his experiences in service.  The examiner also noted that the Veteran's PTSD affected him occupationally due to irritability and anger with coworkers and authority figures.

VA treatment records from March 2012 to April 2015 contain mental health assessments documenting the Veteran's reports of excessive alcohol abuse, flashbacks, nightmares, avoidance, numbness, detachment from others, irritation and anger with little provocation, paranoia, and hypervigilance, including scanning  his surroundings, looking out windows, and always feeling on alert.  The Veteran reported tachycardia when he thought of stressful situations until he was distracted or smoked cannabis.  He reported continuing dysphoria, lack of motivation, and strong feelings of anhedonia, hopelessness, worthlessness, and guilt.  He had occasional thoughts of death.  The Veteran also admitted that he occasionally grabbed his girlfriend's face when he was irritated but denied domestic abuse.  However, the record reflects that the Veteran was arrested for a domestic dispute in November 2013.  Records also reflect that the Veteran is chronically homeless and has been unsuccessful in attempting to obtain temporary employment through an agency.  Mental status examinations throughout the period demonstrate that the Veteran had a depressed mood and constricted or blunt affect.  The Veteran last saw a mental health provider in May 2013.

The Board finds the Veteran's PTSD with dysthymia most closely approximates the criteria for a 70 percent rating.  Throughout this period, the Veteran has demonstrated symptoms of self-isolation, chronic sleep impairment, near-continuous depression, impaired impulse control, difficulty in adapting to stressful circumstances, including a worklike setting, and difficulty in establishing and maintaining effective relationships.  Given the Veteran's reports of self-isolation, impaired impulse control at home and at previous jobs, and near-continuous depression, the Board finds that his symptoms during this period cause occupational and social impairment in the areas of work, family relations, and mood.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's PTSD with dysthymia most closely approximates the criteria for a 70 percent rating.

In addressing whether a rating higher than 70 percent is warranted for any portion of the appeal period, the Board concludes that the evidence of record does not support a rating of 100 percent - the highest disability evaluation available - at any time during the appellate period.  The August 2012 examiner did not find that the Veteran's symptoms caused total occupational and social impairment.  Moreover, the record does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  The Veteran has not shown to have gross impairment in thought processes or communication, persistent hallucinations, inappropriate behavior, an inability to perform activities of daily living, or any of the other markers of total occupational and social impairment due to his service-connected PTSD with dysthymia.  

Regarding occupational impairment, the Board acknowledges that the Veteran has not held steady part- or full-time employment since his discharge from service and that some degree of occupational impairment due to his PTSD is clearly evidenced by the record.  Indeed, the Board is granting entitlement to a TDIU, herein.  However, a finding that the Veteran's service-connected PTSD causes some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms that are of similar duration, frequency, and severity that would warrant finding that the Veteran is totally occupationally and socially impaired.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Throughout the pendency of the appeal, the Board finds that a rating of 70 percent, but not higher, for the Veteran's PTSD is warranted.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim for an increased initial rating for PTSD is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has met the percentage requirements throughout the pendency of the appeal.  

The remaining question is whether the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995). 

The August 2012 VA examination report contains an examiner's assessment that the Veteran's ability to work has been severely impacted by his irritably and anger with coworkers and authority figures that stem from his PTSD.  The 2012 VA examiner opined that the Veteran's PTSD resulted in occupational impairment with reduced reliability and productivity.  He noted that the Veteran either had quit temporary jobs due to anger or had been asked not to return.  The examiner also opined that the Veteran's PTSD interfered socially with a severe decrease in friends due to irritability and mistrust.  

Cumulative VA treatment records during the appellate period also reflect that the Veteran had difficulty maintaining jobs and getting along with coworkers and supervisors due to his anger and irritability. 

Resolving all doubt in the Veteran's favor, the Board finds that since April 3, 2012, the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD with dysthymia alone.  Given his unstable work history, education, and the nature of his service-connected disability, the evidence suggests that he would be incapable of performing the acts required for employment.  See Van Hoose, 4 Vet. App. at 363.  It is unlikely that he would find a work environment that would allow the Veteran to miss multiple days due to his anger, irritation, or other symptoms, or to be socially isolated.  To the extent the record suggests the Veteran is capable of employment due to his classes for welding, the Board finds that the severity of his service-connected PTSD has resulted in the Veteran either quitting or being fired from multiple jobs due to anger, irritability, and difficulty tolerating coworkers and authority figures.  
To the extent the record suggests the Veteran took welding courses and considered this as a future career, the Board finds that the severity of the Veteran's PTSD renders him unlikely to turn this endeavor into substantial gainful employment.

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his PTSD with dysthymia.  As such, TDIU due to service-connected PTSD is granted.  

Entitlement to SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C. 
§ 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  

SMC is payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. 
§ 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In this case, the Board has awarded the Veteran a TDIU based solely on PTSD with dysthymia effective from April 3, 2012.  For SMC purposes, this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Veteran also has additional disabilities rated at 60 percent or higher during this time period (his service-connected pseudofolliculitis barbae with face and neck scars is rated as 80 percent disabling since April 3, 2012).  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C. § 1114(s) is granted, effective May 4, 2012. 


ORDER

An initial rating of 70 percent, but no higher, for service-connected PTSD with dysthymia is granted.
	
A TDIU due to service-connected PTSD with dysthymia is granted effective April 3, 2012.

Special monthly compensation at the housebound rate under 38 U.S.C. § 1114(s) is granted effective April 3, 2012.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


